     Case 3:18-cr-01802-DMS Document 110-1 Filed 03/19/21 PageID.430 Page 1 of 7



 1 JOHN C. LEMON
     California Bar No. 175847
 2 LAW OFFICES OF JOHN C. LEMON, APC
     1350 Columbia Street, Suite 600
 3 San Diego, California 92101
     (619) 794-0423
 4 john@jcl-lawoffice.com

 5 Attorney for Mr. Gonzalez

 6

 7                            UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9                           (HONORABLE DANA M. SABRAW)
10 UNITED STATES OF AMERICA,        )             Criminal No. 18cr1802-DMS
                                    )
11        Plaintiff,                )             Date:        April 2, 2021
                                    )             Time:        11:00 a.m.
12   v.                             )
                                    )
13                                  )
     GILBERTO GONZALEZ,             )             Memorandum of Points & Authorities
14                                  )
          Defendant.                )
15   ______________________________ )
16 I.      Introduction and Pertinent Facts
17         On March 6, 2018, Gilberto Gonzalez drove a Honda Accord to the Otay Mesa Port
18 of Entry in the Sentri inspection lane. The primary inspector received a computer-

19 generated alert and referred Gonzalez to secondary, where a search uncovered 27

20 packages of suspected narcotics hidden in the seats and quarter panels. Six packages

21 allegedly contained 7.74 kilograms of heroin, ten contained 12.16 kilograms of cocaine,

22 and eleven contained 5.74 kilograms of methamphetamine (gross weights). Gonzalez

23 invoked his Miranda rights.

24         On April 4, 2018, the grand jury for the Southern District of California returned a
25 three-count indictment charging Gonzalez with importation of cocaine, heroin, and

26 methamphetamine. Doc. 17. On January 3, 2019, this Court relieved previous defense

27 counsel and appointed undersigned counsel.

28 //

                                                  3                             18cr1802-DMS
     Case 3:18-cr-01802-DMS Document 110-1 Filed 03/19/21 PageID.431 Page 2 of 7



 1        The parties have since litigated numerous pretrial motions and motions in limine.
 2 Relevant here, on December 4, 2019, this Court held a hearing on motions in limine and

 3 issued several orders excluding (or conditionally excluding) some of the government’s

 4 proffered evidence.1 The Court also ordered the government to disclose certain evidence

 5 requested by the defense. On March 12, 2021, the government provided undersigned

 6 counsel with another notice regarding expert testimony.2 As addressed below, certain

 7 aspects of that notice are inconsistent with the Court’s December 4, 2019 orders.

 8        Separately, Mr. Gonzalez objects to a socially-distant jury trial and moves to
 9 continue the trial until the courts are fully operational and socially-distant trials are not

10 necessary.

11

12 I.     The Court should continue this trial until the courts are fully operational and a
          socially-distant trial is not necessary.
13

14        This case is undeniably long in the tooth. That is largely due to the global
15 pandemic, however. This case is also much more complicated than border busts from days

16 of yore. The government has proffered multiple expert witnesses, taken the deposition of a

17 potential lay witness, interviewed several potential civilian witnesses, detained and

18 interviewed Mr. Gonzalez’s wife,3 produced several hundred pages of discovery, and

19 produced multiple electronic versions of the contents of Mr. Gonzalez’s cell phone. This

20 extensive investigation has raised several significant evidentiary issues, some – but not all

21 – of which have previously been addressed. The government also disclosed potential

22 impeachment evidence regarding its case agent, from when she was a prosecutor in the

23 State of Michigan. That disclosure resulted in several rounds of briefing and an

24

25         1
                The transcript of the December 4, 2019 hearing is attached as Exhibit A.
26         2
                Attached as Exhibit B.
27         3
             That interview was conducted in a foreign language and videotaped; the
28 transcript of the interview has not yet been provided to the defense.

                                                   4                               18cr1802-DMS
     Case 3:18-cr-01802-DMS Document 110-1 Filed 03/19/21 PageID.432 Page 3 of 7



 1 interlocutory appeal. For his part, Mr. Gonzalez has been on bond for over three years

 2 with no problems, whatsoever.

 3        Under CJO 36-A, this Court began conducting “short cause” criminal trials
 4 beginning on March 8, 2021, with priority for in-custody defendants. While this case may

 5 qualify as a short-cause trial,4 Mr. Gonzalez is not in custody and he is not demanding a

 6 speedy trial. Furthermore, this is a serious case. There is a ten-year mandatory minimum

 7 in play, and – if convicted – Mr. Gonzalez would be facing a guidelines range of 292

 8 months to life.5

 9        Mr. Gonzalez objects to a socially-distant trial. As a preliminary matter,
10 undersigned counsel is frankly concerned that he cannot be effective in a socially-distant

11 courtroom while wearing a mask. He recently conducted a socially-distant evidentiary

12 hearing and experienced problems with both the witnesses and the court reporter being

13 able to hear him. Counsel is accordingly concerned that his ability to communicate with

14 the jury will be compromised.

15        Evaluating the demeanor of witnesses will also be difficult from long distances and
16 while people are wearing masks. This will be a problem for both the lawyers and the

17 jurors. Undersigned counsel is also concerned that his ability to communicate with Mr.

18 Gonzalez during the trial will be impaired and could interfere with Mr. Gonzalez’s ability

19 to assist in his own defense.

20        Finally, Mr. Gonzalez is concerned about the Court’s ability to empanel a fair and
21 impartial jury while the community (or state) is still on partial lock down. As courts begin

22 to reopen, it stands to reason that many people (particularly those who have not yet been

23 vaccinated) will be reluctant to serve as jurors. Because of the vaccination protocol,

24

25
           4
             The current trial estimate is two-to-three days, but a hiccup (e.g., an unexpected
   rebuttal case or an unexpectedly unavailable witness), could result in the trial lasting
26 more than four days.

27
           Based on a Base Offense Level 38, +2 for importation of methamphetamine.
           5

28 See USSG 2D1.1(b)(5).

                                                 5                              18cr1802-DMS
     Case 3:18-cr-01802-DMS Document 110-1 Filed 03/19/21 PageID.433 Page 4 of 7



 1 younger people are less likely to be vaccinated than older people. Moreover, some early

 2 vaccination statistics suggest that minorities and underprivileged members of society are

 3 being vaccinated at lower rates than white people and people of means. Mr. Gonzalez

 4 wants to have a jury pool that is representative of his community – not just a part of his

 5 community.

 6         According to recent projections, the majority of Americans who want the vaccine
 7 should be vaccinated by June. And, with any luck, courts should be operating normally

 8 again by summer.6 Mr. Gonzalez’s case is not a priority for the Court because he is not in

 9 custody. The case is also quite serious. He respectfully requests that this Court continue

10 his trial until socially-distant trials are no longer necessary.

11

12 II.     The Court should exclude the currency seized from Mr. Gonzalez at the time
           of his arrest.
13

14         The government may seek to introduce the fact that Mr. Gonzalez had $2,540 in
15 U.S. currency at the time of his arrest. Such evidence is not “inextricably intertwined”

16 because it is neither “a part of the transaction that serves as the basis for the criminal

17 charge” nor is it “necessary . . . in order to permit the prosecutor to offer a coherent and

18 comprehensible story.” United States v. Vizcarra-Martinez, 66 F.3d 1006, 1012 (9th Cir.

19 1995). It is accordingly “other act” evidence subject to Rules 404(b) and 403. See id. at

20 1013.

21         This evidence flunks two prongs of the Ninth Circuit’s four-part test for
22 admissibility under 404(b). First, such evidence must “tend to prove a material point.”

23 United States v. Mayans, 17 F.3d 1174, 1181 (9th Cir. 1994). To that end, the government

24 “must articulate precisely the evidential hypothesis by which a fact of consequence may

25 be inferred from the other acts evidence.” Id. The fact that Mr. Gonzalez – who deals in

26

27
           6
               Undersigned counsel’s observations regarding the current state of the pandemic
28   are based upon what he has recently seen reported by various news outlets.
                                                   6                               18cr1802-DMS
     Case 3:18-cr-01802-DMS Document 110-1 Filed 03/19/21 PageID.434 Page 5 of 7



 1 used cars – had $2,540 in cash on him at the time of his arrest does not tend to prove a

 2 material point.

 3        Second, evidence that Mr. Gonzalez possessed currency is not sufficiently similar to
 4 the offense charged. Where knowledge is at issue, the Ninth Circuit “has emphasized that

 5 the government must prove a logical connection between the knowledge gained as a result

 6 of the commission of the prior act and the knowledge at issue in the charged act.” Id.

 7 1181-82. In other words, “similarity is necessary to indicate knowledge and intent,” id. at

 8 1182, and there is no similarity between the possession of currency and the possession of

 9 illegal drugs.

10        Finally, the Ninth Circuit also requires a balancing under Rule 403. See id. at 1183.
11 Here, evidence of a large amount of currency would be unfairly prejudicial because it

12 would permit the government – absent a proper evidentiary basis – to portray Mr.

13 Gonzalez as a stereotypical a drug dealer. This Court has undoubtedly had hundreds of

14 similar cases before it where an accused load driver did not have a large amount of cash

15 on his or her person at the time of arrest. The probative value of such evidence is

16 accordingly de minimis, if not nonexistent. The potential for unfair prejudice however, is

17 extraordinarily high. The Court should exclude this evidence under Rule 403.

18

19 III.   The Court should preclude statements and / or testimony from Mr. Gonzalez’s
          current spouse.
20

21        Mr. Gonzalez is married to Ana Lilia Velazquez Camacho. On April 22, 2019, the
22 case agent detained Ms. Velazquez at the San Ysidro Port of Entry and video recorded a

23 lengthy interview in the Spanish language.7 The government is also apparently going to

24 serve her with a subpoena. This Court should exclude those statements and preclude her

25 testimony.

26        The Federal Rules of Evidence provide that “the privilege of a witness [or] person .
27

28         7
                The government has not yet produced the translation of that interview.
                                                  7                             18cr1802-DMS
     Case 3:18-cr-01802-DMS Document 110-1 Filed 03/19/21 PageID.435 Page 6 of 7



 1 . . shall be governed by the principles of the common law as they may be interpreted by

 2 the courts of the United States in the light of reason and experience.” Fed. R. Evid. 501.

 3 The Supreme Court has recognized two privileges that arise from marriage. The first

 4 permits a witness to refuse to testify against his or her spouse. See Trammel v. United

 5 States, 445 U.S. 40, 53 (1980).

 6        In the first place, Ms. Velazquez’s statements during her interview are testimonial
 7 hearsay and not admissible. With respect to her potential testimony, in the event that Ms.

 8 Velazquez chooses to exercise her right not to testify against her husband, she may not be

 9 compelled to do so. See id.

10

11 IV.    The Court should enforce its previous orders.
12        A.    Structure testimony has been excluded.
13        In its March 12, 2021 correspondence, the government states that it intends to
14 introduce expert testimony regarding the structure of drug-trafficking organizations and

15 blind mules by Agent Andrew Flood if “Mr. Gonzalez seeks to establish that the drugs

16 were put in the Accord by a drug smuggler . . . without his knowledge.” Exhibit B at 2.

17 This Court has previously ruled – and the prosecutor has previously conceded – however,

18 that merely denying knowledge will not “open the door” to this type of expert testimony:

19        The Court: On structure evidence . . . . I agree with the general observations
                     of Mr. Gonzalez that simply disputing knowledge doesn’t open
20                   the door, there would have to be something more. The trial I just
                     did the defense went into fingerprings and DNA, and I think that
21                   opened the door. . . . So absent something like that, the door
                     would not be opened, structure evidence, that kind of thing,
22                   would not come in.
23        Mr. Roth:      On that point we agree with the Court hat it would take more
                         than simply arguing about lack of knowledge to open the door. .
24                       . . For example, the two trials the court saw this past week, the
                         defense opened the door by asking questions of witnesses about
25                       the absence of fingerprints on the packages. . . . There was a
                         defense expert about blind mules, things like that. So absent that
26                       we agree the door would not be opened.
27 Exhibit A at 5, 16.

28 //

                                                   8                              18cr1802-DMS
     Case 3:18-cr-01802-DMS Document 110-1 Filed 03/19/21 PageID.436 Page 7 of 7



 1        B.      TECS has been tentatively excluded.
 2        The government also states that it intends to introduce TECS records of Mr.
 3 Gonzalez’s border-crossing history. This Court, however, issued a tentative to exclude this

 4 evidence and invited supplemental briefing. Exhibit A at 47 (noting that “there is a big

 5 403 issue”).

 6        C.      The government has not complied with its obligation to identify the evidence
                  from Mr. Gonzalez’s cell phone that it plans to admit.
 7

 8        In its March 12 letter the government again states that it intends “to admit data
 9 appearing on the device [(cell phone]) relevant to your client’s guilt.” Exhibit B at 3

10 (referring to August 2019 disclosure letter). Mr. Gonzalez objected to this proffer during

11 the December 12, 2019 hearing, explaining that identifying “all the evidence on the phone

12 that makes your client guilty doesn’t really help me much.” Exhibit A at 12. In response,

13 the prosecutor stated that he had “no objection” to counsel’s request and that “we will try

14 to do two or three weeks before trial we will preview all of our trial exhibits for counsel.”

15 Id. That disclosure has not yet occurred.

16

17 V.     Conclusion
18        Mr. Gonzalez respectfully requests that the Court grant these motions in limine.
19

20                                                Respectfully submitted,
21

22 Dated: March 19, 2021                           /s/ John C. Lemon
                                                   JOHN C. LEMON
23                                                 Attorney for Mr. Gonzalez
24

25

26

27

28

                                                  9                              18cr1802-DMS
